 


109 HCON 310 IH: Expressing the sense of the Congress with respect to unilateral altering, by the European Union, of the standards for imports of certain wood products.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 310 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Ford submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to unilateral altering, by the European Union, of the standards for imports of certain wood products. 
 
 
Whereas the International Standard for Phytosanitary Measures Number 15, commonly known as ISPM 15, is a United Nations standard adopted in 2002 to reduce the risk of introducing plant pests and pathogens that can be detrimental to agriculture and to natural, cultivated, and urban forest resources; 
Whereas more than 20 countries have implemented ISPM 15, including the United States; 
Whereas the European Union has announced its intent to alter the ISPM 15 standard as it applies to imports of wood packaging materials, without meeting all of the procedural terms and technical stipulations as agreed to in the International Plant Protection Convention (IPPC); 
Whereas the United States shares with the European Union and the other nations participating in the IPPC the goal of implementing and maintaining international standards that enhance the free flow of goods around the world, while preserving and protecting crops and forests from the introduction of targeted nonnative quarantine pests; 
Whereas the IPPC provides a specific process for evolving the standard contained in ISPM 15 that begins with technical justification; 
Whereas the European Union’s implementation date for mandating that all wood packaging be debarked by March 1, 2006, does not allow time for the IPPC process to complete its evaluation of any scientific evidence that is forthcoming; and 
Whereas any unilateral introduction of requirements for imports of wood packaging would represent a significant trade barrier to shippers in the United States exporting goods to European Union countries: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the European Union’s unilateral attempt to alter the International Standard for Phytosanitary Measures Number 15 (ISPM 15) as it applies to imports of wood packaging materials is in violation of the International Plant Protection Convention (IPPC); and 
(2)the President should ask the European Commission to agree to the following: 
(A)Suspending the requirement that all wood packaging be debarked until such time as there is credible scientific evidence of the need for such a standard. 
(B)Allowing relevant scientific data to be processed through authorized IPPC channels. 
(C)If the relevant IPPC entities conclude that there is technical justification for changing ISPM 15, developing a clear definition of debarked wood packaging for pallets and containers in accordance with the terms and provisions of the IPPC, and communicating such definition to all IPPC participating nations in a clear and unambiguous manner in order to ensure understanding of the new requirement and consistent enforcement by all parties. 
(D)Allowing sufficient time for the Animal and Plant Health Inspection Service of the United States Department of Agriculture to put in place a system for the use of a debark mark or other stamp or indication for pallets and containers, signifying compliance with applicable international requirements. 
(E)Establishing an implementation date for the new requirement with which United States wood packaging manufacturers can reasonably comply. 
 
